 

Platinum Sponsor Agreement

 

[logo.jpg] 

 

San Diego Investment Conference, LLC

DBA West Coast Wall Street Conference

11292 Vista Sorrento Parkway, Q201

San Diego, CA 92130

 

Cardinal Energy

6037 Frautz Rd. Suite 103

Dublin Ohio 43017

 

This Platinum Level Sponsorship AGREEMENT “Agreement” is entered into as of this
_ day of August by San Diego Investment Conference, LLC (the “MEETING HOST”) and
Cardinal Energy Group, Inc. the (“COMPANY /SPONSOR”).

 

1.The COMPANY/SPONSOR hereby agrees to Sponsor the “West Coast Wall Street
Conference” and “San Diego Investment Conference” marketing, PR and events to be
disseminated and held in 2013 in Southern California (the “Event”). The MEETING
HOST agrees to invite an audience consisting of combinations of presenting
sponsors, fund managers, financial advisors, research analysts, registered
representatives, retail and accredited investors (“Conference Members”);
provided, however, that MEETING HOST DOES NOT GUARANTEE THAT UNDER ANY
CIRCUMSTANCES A SPECIFIC NUMBER OF ATTENDEES WILL ATTEND THE EVENT. THE MEETING
HOST also agrees to marketing, PR, introductions in association with the events.
The parties understand that the purpose of the marketing, radio, event will be
to increase awareness or to generate interest in the presenting COMPANY/SPONSOR
among attendees, including without limitation, with regard to a possible capital
or offering being undertaken by the COMPANY/SPONSOR. The parties also understand
that the MEETING HOST periodically hosts events similar in nature to the Event,
in which MEETING HOST provides a forum for due diligence, research, data
tracking, activity coordination and other communications important to investors,
other funding sources and/or financial services professionals.

 

2.Terms of contract include the following provisions from the “MEETING HOST” to
the “COMPANY SPONSOR”.

 

●Marketing to #5K membership - #15K distribution including social media

 

●Ongoing Introductions within our investor network including fund managers,
financial advisors, registered representatives, retail and accredited
investors(i.e. Eric Collins, Bret Burgland)

 

●Position within marketing material promoting events to #13K via e-mailers,
social media (L/IN, Twitter, Facebook) no less than twice a month for 12 months;
also a position within the California Financial Times (analyst report,
editorial, or executive profile) in 2013.

 

●two 10-15 minutes broadcasts with Radio, Big Biz Show, positioned as industry
experts within American Energy

 

●Term of contract is six months.

 

 

 

 

3.The Annual Platinum Sponsorship fee is $25,000 in unregistered shares of the
common stock (the “Shares”) of COMPANY/SPONSOR (CEGX). (the “Sponsorship Fee”)
and such shares will be issued to Patrick A. Howell and Bob Sully Sullivan in
#15K and #10K respective shares. The number of Shares will be determined by
dividing $25,000 by the average closing price of the Buyer’s common stock quoted
on the OTCQB during the 10 trading days prior to the date of this Agreement.

 

4.The COMPANY/SPONSOR hereby represents that the information that it presents at
the Conference shall be factually true, materially accurate and correct and
shall otherwise not be misleading. In addition, the COMPANY/SPONSOR understands
and acknowledges that any information presented by the COMPANY/SPONSOR at the
events during its presentation slot may be accessible through a password,
protected site to Conference Members, and that COMPANY/SPONSOR’s status as a
presenting company at the Event may be reflected as a matter of public record
through a press release approved by the MEETING HOST Such information accessible
by Conference Members and/or the general public includes, but is not limited to
financial reports or projections, business plans, prospectuses, news releases,
and any other company public relation disbursements. The COMPANY also represents
in this Agreement that: (i) the Event will not be a part of or be used for the
purpose of any non-compliant, scandalous, or artificial inflation of the
COMPANY/SPONSOR’s stock, (ii) the Event will not be used for the purpose of any
insider trading of the COMPANY/SPONSOR’s stock; and (iii) Event presentations
done by the COMPANY/SPONSOR will be done in full compliance with the applicable
rules and regulations of the SEC, NASD, and any state regulatory agencies, as
relating to the dissemination of public information or otherwise. In addition,
and without limitation to the foregoing provisions of this Section 6,
COMPANY/SPONSOR agrees to comply with SEC rule 17b, Regulation FD and Rule
10b5-l, which require full disclosure.

 

5.The undersigned parties understand and agree that the additional terms and
conditions to this Agreement as set forth in Attachment 1 (“Additional Terms and
Conditions”) incorporated by reference herein.

 

ACCEPTED AND APPROVED:   AGREED TO AND ACCEPTED:           SAN DIEGO INVESTMENT
CONFERENCE, LLC   Cardinal Energy Group, Inc.           Signed: /s/ Patrick A.
Howell   Signed:

/s/ Timothy W. Crawford 

Printed: Patrick A. Howell   Printed:

Timothy W. Crawford

Title: Founder & CEO   Title: CEO Date: 3/12/2012   Date: 8/19/2013          
Address: 3530 Glen Avenue   Address: 6037 Frantz Rd. Suite 103;
Dublin Ohio 43017   Carlsbad, CA 92010     Tel No:  (949) 813-1756   Tel No,:  
Facsimile No.: 858-227-5715   Facsimile No.:  

 

2

 

 

Attachment 1

 

ADDITIONAL TERMS AND CONDITIONS

 

1.COMPANY/SPONSOR agree to fully indemnify and hold MEETING HOST and its
affiliates (the “COMPANY/SPONSOR INDEMNIFIED PARTIES”) harmless against any and
all losses, damages, liabilities, judgments, settlements, penalties, costs and
other expenses (including, without limitation, attorneys’ and accountants’
fees), incurred or suffered by the COMPANY/SPONSOR INDEMNIFIED PARTIES, which
are based upon or related to any act or omission, directly or indirectly, by or
on behalf of COMPANY/SPONSOR under this Agreement.

 

2.The Agreement, together with any exhibits or attachments thereto, contains the
entire agreement between the parties concerning the subject matter hereof, and
supersedes all prior and contemporaneous agreements, arrangements, negotiations
and understandings, written and oral, between the parties and/or any of its
respective affiliates. All capitalized terms in the exhibits or other
attachments to the Agreement shall have the meanings given to them in the
Agreement, unless otherwise defined therein. No change or modification of the
Agreement will be binding unless in writing and signed by each of the parties.
COMPANY/SPONSOR may not assign any of its rights or obligations under this
Agreement. This Agreement is assignable by MEETING HOST. Subject to the
foregoing restrictions on assignment, this Agreement will apply to, be binding
in all respects upon, and inure to the benefit of, the successors and permitted
assigns of the parties. Nothing expressed or referred to in this Agreement will
be construed to give any person or entity other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement.

 

3.In the event that any of the provisions of this Agreement are held to be
unenforceable for any reason, the remaining portions of this Agreement will
remain in full force and effect Neither party will be deemed to waive any of
their rights or remedies under this Agreement unless such waiver is in writing
and signed by the party to be bound. The non-enforcement of any provision of
this Agreement will not act as a waiver of any further non-enforcement of this
Agreement. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against either party.

 

4.Notices given under this Agreement must be in writing and sent via email,
facsimile, overnight courier, hand delivered, or mailed by certified or
registered mail, to the party at its address/facsimile number/email address set
forth at signature page of this Agreement or to the address/facsimile
number/email address provided to the other party in writing from time to time.
If notice is made by personal delivery, courier or mail, notice will be deemed
made upon delivery. If notice is made by e-mail or facsimile, notice will be
deemed made upon transmission of the e-mail or facsimile.

 

5.This Agreement will be governed by and construed in accordance with the laws
of the State of California, without giving effect to any choice or conflict of
law provision or rule. Any dispute or controversy in connection with this
Agreement which cannot be settled by the parties will be determined and settled
by arbitration in Dublin, Ohio, pursuant to the rules then existing of the
American Arbitration Association; any arbitration award will be final, binding
and non-appealable upon you and the Company, and judgment thereon may be entered
in any court of competent jurisdiction. The arbitrator may award reasonable
attorneys’ fees and arbitration costs to the substantially successful party.

 

6.Each and all of the several rights and remedies provided for in this Agreement
shall be construed as being cumulative, no one of them shall he deemed to be
exclusive of the others or of any right or remedy allowed by law or equity, and
pursuit of any one remedy shall not be deemed to be an election of such remedy,
or a waiver of any other remedy. Each party represents and warrants that he or
it has the right to enter into and deliver this Agreement and to grant the
rights and undertake the duties provided for in this Agreement. This Agreement
and the respective rights and obligations of the parties hereunder shall be
binding upon and inure to the benefit of the parties only after the Agreement
has been fully executed and delivered by an authorized representative of the
respective parties.

 

7.The subject headings of the sections or paragraphs of this Agreement are
included for purposes of convenience and reference only and shall not be deemed
to explain, modify, limit, amplify or aid in the meaning, construction or
interpretation of any of the provisions of this Agreement. This Agreement may be
executed in a number of counterparts, and all executed counterparts together
will constitute one and the same agreement Any such execution may be of a
facsimile copy hereof, and any signature transmitted to another party by
facsimile will be valid and binding.

 

3

 

 